

SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement”) is entered into by
and between LivePerson, Inc. (the “Company”) and Daniel Murphy (the “Executive”
and, together with the Company, the “Parties”), and effective as of November 9,
2017 (the “Effective Date”).
WHEREAS, the Executive has expressed his intent to terminate his employment
relationship with the Company to become effective following a Transition Period
(as defined below) mutually agreed upon by the Parties;
WHEREAS, pursuant to the terms and conditions set forth herein, the Parties
desire to set forth their mutual obligations during the Transition Period and
thereafter; and
WHEREAS, the Parties wish to set forth the terms of the Executive's separation
agreement and general release of claims;
NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
herein, and for other good and sufficient consideration, the sufficiency of
which is hereby acknowledged, the Company and the Executive agree as follows:
1.The period from the Effective Date of this Agreement until this Agreement is
terminated pursuant to Paragraph 4 below will be referred to as the “Transition
Period”. During the Transition Period, the Executive will continue in his
current role as Chief Financial Officer of the Company. Executive agrees to
carry out all duties and responsibilities commensurate with the position of
Chief Financial Officer in good faith. In addition, Executive will assist with
and facilitate an orderly transition of some or all of those duties and
responsibilities at the end of the Transition Period pursuant to a mutually
agreed Transition Plan, to be documented and agreed upon between Executive and
Company no later than one week following the date hereof. During the Transition
Period Executive will not make public statements on behalf of the Company except
as authorized by the Company and provided that Executive may in the ordinary
course of carrying out his role conduct conversations and relay information
consistent with information the Company has already shared publicly. Absent a
written agreement to the contrary, the Executive’s employment relationship with
the Company will terminate pursuant to the terms of this Agreement upon the
conclusion of the Transition Period pursuant to Paragraph 4 hereof. The date on
which this Agreement terminates pursuant to Paragraph 4 hereof is referred to in
this Agreement as the “Separation Date”. Following the Separation Date,
Executive shall execute a general release of claims in the form attached hereto
as Schedule A (the “General Release”) that becomes effective and irrevocable no
later than thirty (30) days following the Separation Date (such deadline, the
“Release Deadline”).


1



--------------------------------------------------------------------------------




2.    During the Transition Period, and subject to Paragraph 7 below, the
Company agrees to continue Executive’s base salary and benefits that are in
effect on the date of the execution of this Agreement until the Separation Date.
3.    Subject to Paragraph 7 below, and in exchange for Executive’s execution of
and compliance with this Agreement, including without limitation execution and
non-revocation of the General Release by the Release Deadline, the Company
agrees to provide the following payments and benefits:
(a)
the bonus for the 2017 fiscal year equal to Executive’s target bonus for such
fiscal year in the amount of Two Hundred Ten Thousand (US$210,000);

(b)
all unvested employee stock options and RSUs held by Executive as of the
Separation Date will be immediately vested as of the Release Deadline.



(c)
a separation payment equal to three (3) months of Executive’s current base
salary, payable as a lump sum;



(d)
all vested stock options (including those vested as a result of the acceleration
of vesting set forth in Paragraph 3(b)) held by Executive as of the Separation
Date will be modified to remain exercisable for an additional period of one
hundred eighty (180) days (for a total period of two hundred seventy (270) days
immediately following the Separation Date), but in no event shall any employee
equity be extended to remain exercisable beyond the original end of the term of
such option.

4.This Agreement and the Executive’s employment will terminate upon the earliest
to occur of the following: (a) close of business on February 16, 2018 (the
“Transition Date”); (b) an earlier Separation Date of which Company notifies
Executive in writing upon 7 days advance notice ; (c) the Executive’s provision
of written notice to the Company of his resignation for Good Reason (as defined
in Paragraph 6) and the Company's failure to cure such Good Reason within 10
days of such notice; (d) the Company’s provision of written notice of
Executive’s termination with Cause as defined in Paragraph 5 below; (e) the
Company’s earlier termination due to the Executive's death or loss of legal
capacity. For purposes of clarification, any termination of Executive’s
employment pursuant to this Paragraph 4 shall qualify as a “separation from
service” within the meaning of Section 409A (as defined below).
5.As used in this Agreement “Cause” shall mean: (a) the Executive’s material and
willful failure or refusal to perform his duties and responsibilities set forth
in Paragraph 1 above which is not cured, within ten (10) days of notice of such
failure or refusal; (b) the intentional misappropriation of the funds or
property of the Company; (c) the use of illegal drugs; (d) the


2



--------------------------------------------------------------------------------




conviction in a court of law, or entering into a plea of guilty or no contest to
any felony or any crime involving moral turpitude, fraud, or theft; or (e) the
willful commission by the Executive of any act of gross misconduct that
materially injures the reputation, business, or business relationships of the
Company.
6.As used in this Agreement “Good Reason” shall mean the Company's failure to
meet its obligations to pay Executive’s base salary and continue Executive’s
benefits during the Transition Period as set forth in Paragraph 2 of this
Agreement.
7.The following shall govern all compensation, benefits, separation and other
consideration payable to Executive hereunder:
a.
If the Transition Period terminates as set forth herein on the Transition Date
or an earlier date pursuant to Paragraph 4(b) above; or due to Executive’s
termination for Good Reason pursuant to Paragraph 4(c) above, the Executive
shall be entitled to the full benefits and compensation set forth in Paragraph 3
of this Agreement, as of the Release Deadline and conditioned upon execution and
non-revocation of the General Release described in Paragraph 1, and to those
benefits and compensation described in Paragraph 2 that are actually earned and
payable to him through the date of termination.

b.
If this Agreement is terminated for Cause pursuant to Paragraph 4(d) above, or
due to Executive’s resignation without Good Reason prior to the Transition Date,
Executive will be entitled to receive only those benefits and compensation
described in Paragraph 2 that are actually earned and payable to him through the
date of termination.

c.
If the Agreement is terminated due to Executive’s death or loss of legal
capacity pursuant to Paragraph 4(e) above, the Executive shall be entitled to
receive the full benefits and compensation set forth in Paragraph 3 of this
Agreement as of the Release Deadline, provided that an authorized representative
of Executive or his estate has signed and not revoked the General Release
described in Paragraph 1 on behalf of Executive or his estate, and to those
benefits and compensation described in Paragraph 2 that are actually earned and
payable to him through the date of termination.



8.In exchange for the payments and benefits provided for in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Executive hereby forever unconditionally and
irrevocably releases and discharges the Company, and each and all of its direct
and indirect affiliates, parents, subsidiaries (wholly-owned or not), members,
branches, divisions, business units or groups, agencies, predecessors,
successors and assigns, any employee benefit plans established or maintained by
any of the foregoing entities and each and all of their current and former
officers, directors,


3



--------------------------------------------------------------------------------




employees, trustees, plan administrators, agents, attorneys, representatives,
partners, advisors and shareholders (collectively and individually, the
“Released Parties”), from any and all claims, demands, causes of action,
complaints, agreements, promises (express or implied), contracts, undertakings,
covenants, guarantees, grievances, liabilities, damages, rights, obligations,
expenses, debts and demands whatsoever, in law or equity, known or unknown,
whether present or future, whether known or unknown, and of whatsoever kind or
nature that the Executive, his heirs, executors, administrators, representatives
and assigns ever had, now have or hereafter can, shall or may have, for, upon,
or by reason of any alleged or actual matter, omission, act, cause or thing from
the beginning of time until the date he signs this Agreement, including, but not
limited to, those arising out of his employment or the termination thereof.
The Executive understands and acknowledges that by signing this Agreement he is
waiving and releasing any and all claims he may have concerning the terms and
conditions of his employment and the termination of his employment including
those prohibiting discrimination on the basis of age, sex, race, color,
disability, religion, creed, national origin, ancestry, sexual orientation,
gender expression, gender identity, handicap, marital status, citizenship or any
other protected factor or characteristic, prohibiting discrimination for
requesting or taking a family or medical leave, prohibiting discrimination with
regard to benefits or any other terms and conditions of employment, or
prohibiting retaliation in connection with any complaint or claim of alleged
discrimination or harassment and that he intends to do so. As such, this release
includes, but is not limited to, any claims arising under Title VII of the 1964
Civil Rights Act, 42 U. S. C. § 2000e et seq.; the Age Discrimination in
Employment Act, 29 U. S. C. § 621, et seq.; the Older Workers’ Benefit
Protection Act, 29 U.S.C. §626(f), et seq.; the Americans with Disabilities Act,
42 U. S. C. § 12101 et seq.; the Employee Retirement and Income Security Act, 29
U. S. C. § 1001 et seq.; the Fair Labor Standards Act, as amended, 29 U.S.C. §
201 et seq.; the Family Medical Leave Act, 29 U.S.C. §§ 2601 et seq.; the New
York State Human Rights Law, N.Y. Exec. Law § 290 et seq.; New York Equal Rights
Law, N.Y. Civ. Rights Law § 40-c et seq.; New York Whistleblower Protection Law,
N.Y. Lab. Law § 740 et seq.; New York Family Leave Law, N.Y. Lab. Law § 201-c;
New York Equal Pay Law, N.Y. Lab. Law § 194; N.Y. Lab. Law § 215; the New York
City Human Rights Law, Administrative Code of the City of New York, Section
8-101 et seq.; and any other federal or state constitutions, federal, state or
local statutes, or any contract, quasi contract, common law or tort claims,
whether known or unknown, suspected or unsuspected, concealed or hidden, or
developed or undeveloped, up through the date of his execution of this
Agreement. The Executive further agrees that he will not institute or authorize
any other party, governmental or otherwise, to institute any administrative or
legal proceeding seeking compensation or damages on his behalf against the
Released Parties relating to or arising out of any aspect of his employment or
termination.
9. The Executive represents that as of the Effective Date he was not denied a
request for leave, or retaliated against for taking leave under the Family and
Medical Leave Act, 29 U.S.C. §§2601 et seq., at any time during his employment
with the Company.
10.The Executive acknowledges and agrees that throughout the Transition Period
and after his employment he will continue to be obliged by the terms of the
existing


4



--------------------------------------------------------------------------------




Proprietary Information, Developments and Non-Compete Agreement executed by and
between the Executive and the Company, and:
a.    The Executive agrees, with reasonable notice, to furnish information as
may be in his possession and cooperate with the Company as may be reasonably
requested in connection with any claims or legal action in which the Company is
or may become a party. For any such request made after the Executive’s
termination, the Company shall compensate the Executive at one hundred dollars
($100) per hour for such services.
b.    The Executive recognizes and acknowledges that all information pertaining
to the software, business, clients, customers or other relationships of the
Company is confidential and is a unique and valuable asset of the Company. The
Executive will not give to any person, firm, governmental agency or other entity
any information concerning the affairs, business, clients, or customers of the
Company except as required by law. The Executive will not make use of this type
of information for his own purposes or for the benefit of any person or
organization other than the Company. The Executive will use his best efforts to
prevent the disclosure of this information by others. All records, memoranda,
software or intellectual property whether made by the Executive or otherwise
coming into his possession are confidential and will remain the property of the
Company. The foregoing restrictions shall not apply to information which is or
becomes part of the public domain through no act or failure to act by the
Executive. Pursuant to 18 U.S.C. § 1833(b), Executive acknowledges that
Executive will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret if he/she (i) makes
such disclosure in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney and such disclosure is made
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) such disclosure was made in a complaint or other document filed in
a lawsuit or other proceeding if such filing is made under seal. Executive
understands that if Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade
secret to Executive’s attorney and use the trade secret information in the court
proceeding if Executive (x) files any document containing the trade secret under
seal, and (y) does not disclose the trade secret, except pursuant to court
order. Nothing in this Agreement, or any other agreement that Executive has with
the Company, is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by such
section. Further, nothing in this Agreement or any other agreement that
Executive has with the Company shall prohibit or restrict Executive from making
any voluntary disclosure of information or documents concerning possible
violations of law to any governmental agency or legislative body, or any
self-regulatory organization, in each case, without advance notice to the
Company.
c.    During the Transition Period and for a twelve (12) month period after the
Separation Date (the “Restricted Period”), the Executive will not intentionally


5



--------------------------------------------------------------------------------




make any statement or perform any acts intended to or which the Executive knew
or should have known would have the effect of injuring the interest of the
Company.
d.    During the Restricted Period, the Executive, without prior express written
approval from the Company, will not engage with, or directly or indirectly own
or hold proprietary interest in, manage, operate, or control or join or
participate in the ownership, management, operation or control of, or furnish
any capital to or be connected in any manner with, any party which directly
competes with the business of the Company. For the purposes of this Agreement,
proprietary interest means legal or equitable ownership, whether through stock
holding or otherwise, or an equity interest in a business, firm or entity or
ownership of more than two percent (2%) of any class of equity interest in a
publicly-held company and the term “affiliate” shall include all subsidiaries
and licensees of the Company.
e.    During the Restricted Period, the Executive, without express written
approval from the Company, will not solicit any clients of the Company for any
existing business of the Company.
f.     During the Restricted Period, the Executive (acting on his own behalf, or
for or through others) will not actively solicit or induce any employee of the
Company to terminate their employment with the Company or engage in activities
that directly compete with the business of the Company.
11.The Executive acknowledges and agrees that the Company's obligation to make
any payments under this Agreement shall cease upon any violation of Paragraph 10
above. The Company must first provide written notice to the Executive specifying
the act which has violated Paragraph 10, and if such violation is not cured
within fifteen (15) days, if capable of being cured, than the Company will
inform the Executive of its termination of its post-employment payments. The
Executive agrees that the restrictions contained in Paragraph 10 are essential
elements of this Agreement, and, but for the Executive's agreement to comply
with such restrictions, the Company would not have entered into this Agreement.
12.The Executive represents that upon the conclusion of the Transition Period he
will certify that he has returned to the Company all Company property and
equipment in his possession or control, including, but not limited to, computer
equipment (including, but not limited to, computer hardware, software and
printers, wireless handheld devices, cellular phones, pagers, etc.), customer
information, customer lists, employee lists, Company files, notes, contracts,
records, business plans, financial information, specifications,
computer-recorded information, software, tangible property, identification
badges and keys, and any other materials of any kind which contain or embody any
proprietary or confidential material of the Company (and all reproductions
thereof). The Executive also represents that upon the conclusion of the
Transition Period he will certify that he has left intact all electronic Company
documents, including those that he developed or helped to develop during his
employment. The Executive further represents that he will certify that he has
cancelled all accounts for his benefit, if any, in the Company's name including,
but not limited to, credit cards, telephone charge cards, cellular phone
accounts, pager accounts, and computer accounts, at the conclusion of the
Transition Period. Notwithstanding the foregoing, the Company


6



--------------------------------------------------------------------------------




will assist Executive in making an electronic copy of his contact list in
whatever format Executive reasonably requests.
13.The Executive agrees that he will not, at any time, publicly disparage,
criticize or ridicule the Company, nor make any negative public comments
regarding the Company, its officers, employees, directors, products, services or
business practices. The Company agrees that its officers, directors and
authorized spokespersons will not at any time publicly disparage, criticize, or
ridicule the Executive or make any negative public comments regarding the
Executive. All amounts payable under this Agreement shall be subject to
deduction for all federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation and any other required
deductions. The parties intend that all payments made under this Agreement
comply with, or will be exempt from, the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, the regulations and other guidance
there under and any state law of similar effect (collectively “Section 409A”) so
that none of the payments or benefits will be subject to the adverse tax
penalties imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply or be exempt. Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations. Company shall have no
liability to the Executive or to any other person if the payments and benefits
provided in this Agreement that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant. In no event will the Company be
responsible for or reimburse Executive for any taxes or other penalties that may
be imposed on Executive as a result of Section 409A.
14.This Agreement amicably resolves any issues between the parties and they
agree that this Agreement shall neither be interpreted nor construed as an
admission of any wrongdoing or liability on the part of the Executive or the
Company.
15.This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to principles of conflicts of laws. The
Executive hereby submits to and acknowledges and recognizes the jurisdiction of
the courts of the State of New York, or, if appropriate, a federal court located
in New York (which courts, for purposes of this Agreement, are the only courts
of competent jurisdiction) over any suit, action or other proceeding arising out
of, under, or in connection with this Agreement or the subject matter hereof.
16.The provisions of this Agreement are severable. If any provision of this
Agreement is held invalid or unenforceable, such provision shall be deemed
deleted from this Agreement and such invalidity or unenforceability shall not
affect any other provision of this Agreement, the balance of which will remain
in and have its intended full force and effect; provided, however that if such
invalid or unenforceable provision may be modified so as to be valid and
enforceable as a matter of law, such provision shall be deemed to have been
modified so as to be valid and enforceable to the maximum extent permitted by
law.
17.The Executive understands and agrees that he may have, and has had, at least
twenty-one (21) calendar days from the date hereof to accept this Agreement. The
Executive acknowledges that he was advised by the Company to consult with an
attorney of his own choosing concerning the waivers contained in and the terms
of this Agreement, and that the waivers he has


7



--------------------------------------------------------------------------------




made and the terms he has agreed to herein are knowing, conscious and with full
appreciation that he is forever foreclosed from pursuing any of the rights so
waived.
18.The Executive has seven (7) days after the execution of this Agreement within
which he may revoke this Agreement. In order to revoke this Agreement, the
Executive must deliver to the Company’s Human Resources Department, with a copy
to the Company’s General Counsel, on or before seven (7) days after the
execution of this Agreement a letter stating that he is revoking this Agreement.
19.This Agreement shall be binding on and shall inure to the benefit of the
Executive's heirs, executors, administrators, representatives and assigns and
the Company's successors in interest and assigns. The Executive may not assign
any of his rights or duties hereunder, except with the written consent of the
Company. The Executive covenants and represents that he has not assigned or
attempted to assign any rights or claims he may have against the Company at any
time prior to signing this Agreement.
20.    The Company will indemnify the Executive to the fullest extent permitted
by the laws of Delaware in effect at that time, the Indemnification Agreement
previously executed between the Executive and the Company, or the certificate of
incorporation and by-laws of the Company, whichever affords the greater
protection to the Executive.


21.The parties agree that this Agreement contains the entire agreement between
the parties and supersedes and cancels any and all prior agreement or
understanding on the subjects covered herein, and no agreements, representations
or statements of either party not contained in this Agreement shall bind that
party. Notwithstanding the foregoing, the Executive acknowledges that nothing
herein supersedes any pre-existing duties of confidentiality, or the assignment
of any invention or intellectual property or proprietary rights to the Company.
This Agreement can be modified only in writing signed by both parties.


8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement.
 
Executive
 
 
LivePerson, Inc.
By:
/s/ Daniel R. Murphy
 
By:
/s/ Robert LoCascio
Date:
11/9/2017
 
Date:
11/9/2017





9



--------------------------------------------------------------------------------




SCHEDULE A
GENERAL RELEASE OF ALL CLAIMS
Pursuant to the Separation Agreement and General Release entered into by and
between LivePerson, Inc. (the “Company”) and Daniel Murphy (the “Executive”),
dated effective as of November 9, 2017 (the “Separation Agreement”), Executive
hereby enters into this General Release of All Claims (the “Release”). In
consideration of the separation payments and benefits set forth in Paragraph 3
of the Separation Agreement and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Executive hereby
forever unconditionally and irrevocably releases and discharges the Company, and
each and all of its direct and indirect affiliates, parents, subsidiaries
(wholly-owned or not), members, branches, divisions, business units or groups,
agencies, predecessors, successors and assigns, any employee benefit plans
established or maintained by any of the foregoing entities and each and all of
their current and former officers, directors, employees, trustees, plan
administrators, agents, attorneys, representatives, partners, advisors and
shareholders (collectively and individually, the “Released Parties”), from any
and all claims, demands, causes of action, complaints, agreements, promises
(express or implied), contracts, undertakings, covenants, guarantees grievances,
liabilities, damages, rights, obligations, expenses, debts and demands
whatsoever, in law or equity, known or unknown, whether present or future,
whether known or unknown, and of whatsoever kind or nature that the Executive,
his heirs, executors, administrators, representatives and assigns ever had, now
have or hereafter can, shall or may have, for, upon, or by reason of any alleged
or actual matter, omission, act, cause or thing from the beginning of time until
the date he signs this Release, including, but not limited to, those


10



--------------------------------------------------------------------------------




arising out of his employment or the termination thereof; provided, however,
that the foregoing shall not release Company from its continuing obligations set
forth in the Separation Agreement.
The Executive understands and acknowledges that by signing this Release he is
waiving and releasing any and all claims he may have concerning the terms and
conditions of his employment and the termination of his employment including
those prohibiting discrimination on the basis of age, sex, race, color,
disability, religion, creed, national origin, ancestry, sexual orientation,
gender expression, gender identity, handicap, marital status, citizenship or any
other protected factor or characteristic, prohibiting discrimination for
requesting or taking a family or medical leave, prohibiting discrimination with
regard to benefits or any other terms and conditions of employment, or
prohibiting retaliation in connection with any complaint or claim of alleged
discrimination or harassment and that he intends to do so. As such, this release
includes, but is not limited to, any claims arising under Title VII of the 1964
Civil Rights Act, 42 U. S. C. § 2000e et seq.; the Age Discrimination in
Employment Act, 29 U. S. C. § 621, et seq.; the Older Workers’ Benefit
Protection Act, 29 U.S.C. §626(f), et seq.; the Americans with Disabilities Act,
42 U. S. C. § 12101 et seq.; the Employee Retirement and Income Security Act, 29
U. S. C. § 1001 et seq.; the Fair Labor Standards Act, as amended, 29 U.S.C. §
201 et seq.; the Family Medical Leave Act, 29 U.S.C. §§ 2601 et seq.; the New
York State Human Rights Law, N.Y. Exec. Law § 290 et seq.; New York Equal Rights
Law, N.Y. Civ. Rights Law § 40-c et seq.; New York Whistleblower Protection Law,
N.Y. Lab. Law § 740 et seq.; New York Family Leave Law, N.Y. Lab. Law § 201-c;
New York Equal Pay Law, N.Y. Lab. Law § 194; N.Y. Lab. Law § 215; the New York
City Human Rights Law, Administrative Code of the City of New York, Section
8-101 et seq.; and any other federal or state constitutions, federal, state or
local


11



--------------------------------------------------------------------------------




statutes, or any contract, quasi contract, common law or tort claims, whether
known or unknown, suspected or unsuspected, concealed or hidden, or developed or
undeveloped, up through the date of his execution of this Release. The Executive
further agrees that he will not institute or authorize any other party,
governmental or otherwise, to institute any administrative or legal proceeding
seeking compensation or damages on his behalf against the Released Parties
relating to or arising out of any aspect of his employment or termination.
The Executive acknowledges and agrees that, as of the date of this Release,
Executive has been paid all compensation (including without limitation any
accrued but unused vacation or paid time off) for all of Executive’s service
with the Company except for compensation owed to Executive pursuant to the
provisions of the Separation Agreement. The Executive represents that as of the
date hereof he was not denied a request for leave, or retaliated against for
taking leave under the Family and Medical Leave Act, 29 U.S.C. §§2601 et seq.,
at any time during his employment with the Company. Executive and the Company
also hereby agree that nothing contained in this Release shall constitute or be
treated as an admission of liability or wrongdoing or of any violation of law by
the Company or the Executive.
This Release constitutes the entire agreement between the Executive and the
Company with regard to the subject matter of this Release. This Release
supersedes any other agreements, representations or understandings, whether oral
or written and whether express or implied, which relate to the subject matter of
this Release other than the continuing obligations of Executive and Company that
are set forth in the Separation Agreement. The Executive understands and agrees
that this Release may be modified only in a written document signed by the
Executive and a duly authorized officer of the Company.


12



--------------------------------------------------------------------------------




This Release shall be governed by and construed in accordance with the laws of
the State of New York, without regard to principles of conflicts of laws. The
Executive hereby submits to and acknowledges and recognizes the jurisdiction of
the courts of the State of New York, or, if appropriate, a federal court located
in New York (which courts, for purposes of this Release, are the only courts of
competent jurisdiction) over any suit, action or other proceeding arising out
of, under, or in connection with this Release or the subject matter hereof.
The provisions of this Release are severable. If any provision of this Release
is held invalid or unenforceable, such provision shall be deemed deleted from
this Release and such invalidity or unenforceability shall not affect any other
provision of this Release, the balance of which will remain in and have its
intended full force and effect. However that if such invalid or unenforceable
provision may be modified so as to be valid and enforceable as a matter of law,
such provision shall be deemed to have been modified so as to be valid and
enforceable to the maximum extent permitted by law.
By signing below, the Executive acknowledges that this Release affects
substantial rights and that the Executive has been advised to consult with an
attorney prior to execution of this Release. The Executive further understands
and acknowledges that the Executive has up to twenty-one (21) days following the
Separation Date (as defined in Paragraph 1 of the Separation Agreement) to
review this Release and to discuss it with an attorney of the Executive’s own
choosing, at the Executive’s own expense, whether or not the Executive wishes to
sign this Release. Furthermore, the Executive understands and acknowledges that
the Executive has seven (7) days after the Executive signs this Release during
which time the Executive may revoke this Release. If the Executive wishes to
revoke this Release, the


13



--------------------------------------------------------------------------------




Executive may do so by delivering a letter of revocation to the Company’s Human
Resources Department with a copy to the Company’s General Counsel, by 5 p.m. EST
on the seventh (7) days after the Executive signs this Release.
Because of the revocation period, the Executive understands that this Release
will not become effective or enforceable until the eighth (8th) day after the
date the Executive signs this Release.
To accept this Release, the Executive must sign and date this Release and return
it to the Company’s Human Resources Department with a copy to the Company’s
General Counsel.
The Executive’s agreement with the terms of this Release is signified by the
Executive’s signature below. Furthermore, the Executive acknowledges that the
Executive has read and understands this Release and that the Executive signs
this Release of all claims voluntarily, with full appreciation that at no time
in the future may the Executive pursue any of the rights that the Executive has
waived in this Release.


Date*:
 
 
By:
 





*Note that this Release must be executed on or after the Separation Date.








14

